Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

     TERENCE MICHAEL GIDLOW,

                   Plaintiff,                       CASE NO:

     vs.

     LBH GROUP INTERNATIONAL
     AGENCIES AND SERVICES B.V., a
     Foreign Corporation; LBH GLOBAL
     AGENCIES, INC., aka LBH GLOBAL
     AGENCIES LTD., a Foreign
     Corporation; LBH NETHERLANDS
     B.V., a Foreign Corporation; JAN
     LAGENDIJK, an individual; and
     BERT LAGENDIJK, an individual

                  Defendants.               /

                       COMPLAINT & DEMAND FOR JURY TRIAL

            For the Complaint against Defendants, LBH GROUP INTERNATIONAL

     AGENCIES AND SERVICES B.V. (“LBH Group”); LBH GLOBAL AGENCIES, INC.,

     aka LBH GLOBAL AGENCIES LTD. (“LBH Global Agencies”); and LBH

     NETHERLANDS B.V. (“LBH Netherlands”); JAN LAGENDIJK, an individual; and

     BERT LAGENDIJK, an individual (collectively “Defendants”), Plaintiff, TERENCE

     MICHAEL GIDLOW (“Plaintiff’ or “Gidlow”), alleges as follows:

                                PRELIMINARY STATEMENT

             1.     Gidlow brings this action to recover amounts due to be paid to him by

      Defendants at the termination of his employment.

                                 JURISDICTION AND VENUE

             2.     Venue is proper in this district because Gidlow resides in this District,



                                                1
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 2 of 12



      performed work for Defendants in this District, Defendants entered into contractual

      obligations with Gidlow in this District, and Defendants breached their contractual

      obligations to Gidlow in this District.

             3.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1332.

      The amount in controversy exceeds the sum or value of $75,000, exclusive of interest and

      costs, and is between the citizens of a State and citizens or subjects of a foreign state.

             4.      This Court has jurisdiction over LBH Group, LBH Global Agencies and

      LBH Netherlands, pursuant to Florida Statutes § 48.193, because these entities entered

      into a contract with Gidlow, a Florida resident, in Florida, employed him in this District

      for over two years, and breached their contractual obligations to Gidlow in Florida.

             5.      This Court further has jurisdiction over LBH Global Agencies pursuant to

      Florida Statutes § 48.193, because the company regularly conducted business in Florida

      during the time period applicable to this complaint (January 2013 to July 31, 2015),

      including regularly holding board meetings in Miami and employing its co-CEO in Fort

      Lauderdale.

             6.      This Court further has jurisdiction over LBH Group pursuant to Florida

      Statutes § 48.193, because the company regularly conducted business in Florida during

      the time period applicable to this complaint (January 2013 to July 31, 2015), including

      regularly transacting business from Florida with and through a Louisiana entity with the

      fictitious name LBH USA, entering into negotiations regarding the sale of the company

      in Florida, including holding meetings in Florida related to same, and employing the co-

      CEO of LBH Global Agencies in Fort Lauderdale.

             7.      LBH Group conducted significant negotiation of its banking relationship



                                                    2
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 3 of 12



      with Deutsche Bank during meetings held in Florida, and specifically in Miami.

              8.     This Court further has jurisdiction over LBH Group and LBH Global

      Agencies, pursuant to Florida Statutes § 48.193, because those entities maintained an

      office in Fort Lauderdale Florida during the time period applicable to this Complaint,

      when they employed the co-CEO of LBH Global Agencies in Fort Lauderdale.

      Specifically, LBH Group and LBH Global Agencies paid expenses for Gidlow’s office in

      Fort Lauderdale, which was located in Gidlow’s home, and thus maintained said office as

      an important base of operations. As such, they were operating, conducting, engaging in,

      or carrying on a business or business venture in this state or having an office or agency in

      this state.

              9.     This Court has jurisdiction over all Defendants pursuant to Florida

      Statutes § 48.193, because each has breached a contract in this State by failing to

      perform acts required by the contract to be performed in this State to Gidlow who they

      employed in this State.

              10.    As further set forth below, in addition to its direct jurisdiction over Bert

      Lagendijk and Jan Lagendijk, this Court has jurisdiction over Bert Lagendijk and Jan

      Lagendijk as, at all times material to this Complaint, they operated as alter-egos of LBH

      Group, LBH Global Agencies, and LBH Netherlands, and regularly traveled to the

      United States, and Florida in particular, in furtherance of the business of those

      companies.

              11.    As further set forth below, in addition to its direct jurisdiction over LBH

      Group, this Court has jurisdiction over LBH Group as the parent of LBH Global

      Agencies and LBH Netherlands, as, at all times material to this Complaint, LBH Global



                                                  3
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 4 of 12



      Agencies and LBH Netherlands were mere agents or instrumentalities of LBH Group.

                                                  PARTIES

             12.     Gidlow is a citizen of the United States and of Florida. At all times

      material to this Complaint, Gidlow was a permanent resident of the United States and of

      Florida, and lived and worked for Defendants as the co-CEO of LBH Global Agencies in

      Fort Lauderdale, Florida.

             13.     LBH Global Agencies is a foreign corporation, incorporated in the British

      Virgin Islands, with its principal place of business in Curaçao.

             14.     LBH Group and LBH Global Agencies employed Mr. Gidlow as the co-

      CEO of LBH Global Agencies from January 1, 2013, to July 31, 2015, in Fort

      Lauderdale, Florida.

             15.     LBH Group is a foreign corporation, with its principal place of business in

      Curaçao.

             16.     LBH Group and LBH Global Agencies operate from the same address in

      Curaçao.

             17.     LBH Netherlands is a foreign corporation, incorporated in the

      Netherlands, with its principal place of business in Rotterdam, Netherlands.

             18.     While LBH Group is nominally the “parent” of LBH Global Agencies and

      LBH Netherlands, in reality, LBH Group functions as a single enterprise with LBH

      Global Agencies and LBH Netherlands, and dominates and controls both LBH Global

      Agencies and LBH Netherlands, such that LBH Global Agencies and LBH Netherlands

      are mere instrumentalities of LBH Group.

             19.     Between 2013 and 2015, LBH Group controlled the finances of LBH



                                                  4
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 5 of 12



      Global Agencies and LBH Netherlands by maintaining central accounts with UBS in

      Switzerland, and Deutsche Bank in Holland, through which LBH Group collected monies

      due to both entities.

             20.     Upon information and belief, between 2013 and 2015, LBH Group

      directed the actions of LBH Global Agencies and LBH Netherlands, and used those

      subsidiaries for improper purpose. Specifically, such improper purposes include, but are

      not limited to, using funds from LBH Global Agencies and LBH Netherlands to make

      unlawful payments on LBH Group’s behalf.

             21.     Upon information and belief Jan Lagendijk is a citizen of Holland who

      regularly travels to the United States for business and personal reasons.

             22.     Specifically, Jan Lagendijk regularly traveled to Florida between January

      2013 and July 2015 to attend board meetings for LBH Global Agencies, and conducted

      business for LBH Global Agencies and LBH Group while in Florida.

             23.     Upon information and belief, at all times material to the Complaint, Jan

      Lagendijk owned property in Miami Beach, Florida.

             24.     Jan Lagendijk was, at all times material to this action, the co-president of

      LBH Group.

             25.     Upon information and belief, Bert Lagendijk is a citizen of Holland who

      regularly travels to the United States for business and personal reasons.

             26.     Specifically, Bert Lagendijk regularly traveled to Florida between January

      2013 and July 2015 to attend board meetings for LBH Global Agencies, and conducted

      business for LBH Global Agencies and LBH Group while in Florida.

             27.     Bert Lagendijk was, at all times material to this action, the co-president of



                                                  5
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 6 of 12



      LBH Group.

             28.     In addition, between 2013 and 2015, both Jan Lagendijk and Bert

      Lagendijk regularly traveled to the United States, including Florida, to attend to business

      of the fictitious entity LBH USA LLC.

             29.     Upon information and belief, Bert Lagendijk and Jan Lagendijk comingled

      their personal funds with those of LBH Global Agencies, as well as LBH Group, and

      LBH Netherlands.

             30.     Upon information and belief, Bert Lagendijk and Jan Lagendijk personally

      directed the use of LBH Global Agencies and LBH Netherlands funds for improper and

      unlawful purpose.

             31.     Upon information and belief, Bert Lagendijk and Jan Lagendijk failed to

      observe corporate formalities with respect to LBH Group and LBH Global Agencies. For

      example, Bert Lagendijk and Jan Lagendijk made decisions which would require board

      approval without holding required board meetings.

             32.     Upon information and belief Bert Lagendijk and Jan Lagendijk failed to

      maintain written record of all corporate decisions.

             33.     Upon information and belief, Bert Lagendijk and Jan Lagendijk operated

      as alter-egos of LBH Group, LBH Global Agencies, and LBH Netherlands.

             34.     Upon information and belief, LBH Group operated as an alter-ego of LBH

      Global Agencies and LBH Netherlands.

                                       FACTUAL ALLEGATIONS

             35.     Gidlow was hired by LBH Group and LBH Global Agencies as co-CEO of

      LBH Global Agencies in January 2013.



                                                  6
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 7 of 12



             36.       In connection with his hire, LBH Group promised Gidlow that he would

      be entitled to participate in a share agreement.

             37.       In connection with his hire by LBH Group and LBH Global Agencies,

      Gidlow, LBH Global Agencies and LBH Netherlands entered into an agreement entitling

      Gidlow to 2.5% in the combination of LBH Global Agencies and LBH Netherlands (the

      “Share Agreement”).

             38.       From January 1, 2013, therefore, Gidlow was entitled pursuant to the

      Share Agreement to “share in the results and capital growth” of LBH Global Agencies

      and LBH Netherlands.

             39.       The Share Agreement specifies that in the event Gidlow’s employment

      terminated on the initiative of the shareholders of LBH Global Agencies and LBH

      Netherlands without Gidlow’s unsatisfactory performance, i.e. if he was a “good leaver”

      in the language of the Share Agreement, he would be entitled to compensation for his

      2.5% interest.

             40.       Gidlow performed well in his role as co-CEO of LBH Global Agencies.

             41.       Gidlow’s performance for LBH Global Agencies was not unsatisfactory.

             42.       Prior to July 2015, Gidlow never received any negative feedback

      regarding his work for LBH Global Agencies.

             43.       As of June 2015, LBH Group was valued at $100,000,000.00, in

      connection with a possible sale of the company.

             44.       The valuation of LBH Group was comprised entirely of the value of LBH

      Global Agencies and LBH Netherlands.

             45.       On July 15, 2015, Jan Lagendijk emailed Gidlow a notification that his



                                                   7
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 8 of 12



      employment with LBH Group would be terminated as of July 31, 2015.

             46.     In that email, Jan Lagendijk stated:

            We, from our end, will confirm that the termination of our relationship is
            due only because of a different view and approach on how the LBH group
            has been doing business during the past 30 years and moving forward. We
            will reconfirm that we have come to this decision in a mutually respectful
            friendly manner whilst we wish you the best with your future endeavours.

             47.     Despite the fact that Gidlow’s performance was satisfactory, and he was a

      “good leaver” under the terms of the Share Agreement, LBH Group, LBH Global

      Agencies, LBH Netherlands, Bert Lagendijk, and Jan Lagendijk failed to pay Gidlow the

      value of his 2.5% interest in LBH Global Agencies and LBH Netherlands.

             48.     The value of 2.5% interest in LBH Global Agencies and LBH Netherlands

      at the time of Gidlow’s termination was $2,500,000.00.

             49.     Gidlow has been damaged by Defendants’ failure to pay him for the value

      of his interest under the Share Agreement.

             50.     In addition to the loss of the monetary value, itself, Gidlow suffered

      consequential damages from the breach of the Share Agreement, including but not

      limited to the forced sale of property on unfavorable terms.

             51.     The terms of Gidlow’s employment also entitled him to expense

      reimbursement.

             52.     Defendants expressly offered in writing in July 2015 to reimburse

      expenses incurred to that date which had not yet been reimbursed.

             53.     Gidlow accepted that offer, and submitted approximately $7,500.00 in

      expense reimbursement requests in late July 2015.

             54.     Gidlow was not reimbursed for the $7,500.00 in expenses submitted.

             55.     Defendants LBH Group and LBH Global Agencies, as well as Bert

                                                   8
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 9 of 12



      Lagendijk and Jan Lagendijk as alter-egos of those entities, also failed to pay Gidlow

      approximately $7,500.00 in expense reimbursement submitted in late July 2015, which

      they were required to pay pursuant to the terms of his employment.

             56.    Moreover, at the time of his termination, pursuant to the terms of his

      employment, Gidlow was also owed dividend payments related to LBH Group and LBH

      Global Agencies.

             57.    Bert Lagendijk, Jan Lagendijk, LBH Group, and LBH Global Agencies

      acknowledged in writing that the dividend payment was owed, and valued at

      approximately $212,000.00.

             58.    The $212,000.00 in dividend payments should have been paid at the

      termination of Gidlow’s employment.

             59.    Defendants LBH Group and LBH Global Agencies, as well as Bert

      Lagendijk and Jan Lagendijk as alter-egos of those entities, failed to pay Gidlow

      approximately $212,000.00 in dividend payments owed at the termination of his

      employment.

                                        COUNT I
                                   BREACH OF CONTRACT

             60.    Plaintiff incorporates paragraphs 1 through 59.

             61.    Plaintiff performed work for Defendants pursuant to the terms of written

      agreements between the Parties, including, but not limited to, the Share Agreement.

             62.    Pursuant to the Share Agreement, Plaintiff is entitled to the value of 2.5%

      of LBH Global Agencies and LBH Netherlands as of his termination.

             63.    LBH Global Agencies and LBH Netherlands are obligated to make

      payment to Plaintiff under the terms of the Share Agreement.


                                                 9
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 10 of 12



              64.      LBH Group is obligated to make payment to Plaintiff pursuant to the

      Share Agreement, as LBH Group hired Plaintiff to be the co-CEO of LBH Global

      Agencies, and was ultimately responsible for the terms of the Share Agreement.

              65.      LBH Group is further directly obligated to make payment to Plaintiff of

      the value of his share of LBH Global Agencies and LBH Netherlands, because LBH

      Group, itself, promised that Plaintiff would receive the value of such shares in its offer

      letter to Plaintiff.

              66.      In addition to the obligations arising from its own actions, LBH Group is

      further obligated to make payment to Plaintiff pursuant to the Share Agreement, as it

      functions as a single enterprise with LBH Global Agencies and LBH Netherlands, and

      dominates and controls those entities such that they have no independent existence.

              67.      LBH Group and LBH Global Agencies further breached contractual

      agreements with Plaintiff to pay him expense reimbursements and his final dividend

      payment.

              68.      Jan Lagendijk, and Bert Lagendijk, as alter-egos of LBH Group, LBH

      Global Agencies and LBH Netherlands, are obligated to make payment to Plaintiff

      under the terms of Plaintiff’s agreements with LBH Group, LBH Global Agencies and

      LBH Netherlands.

              69.      Defendants have failed to compensate Plaintiff pursuant to the terms of

      their contractual obligations to Plaintiff.

              70.      Defendants’ failure to pay Plaintiff the owed value of his 2.5% share, the

      dividend payment, and the expense reimbursement were not in good faith.

              71.      Plaintiff has been damaged by Defendants’ breaches of their contractual



                                                    10
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 11 of 12



      obligations to him.

              Wherefore, Plaintiff prays for the following relief:

                    a.      An award of the amount owed under the Share Agreement, for

                            expense reimbursement, and for the unpaid dividend payment, in a

                            total amount in excess of $2,700,000.00;

                    b.      Consequential damages flowing from Defendants’ breach of their

                            contractual obligations to Plaintiff;

                    c.      An award of pre- and post-judgment interest;

                    d.      Any and all other relief available under any law Defendants claim

                            is applicable to this matter; and

                    e.      Any and all other relief that the Court deems just.


                                  DEMAND FOR JURY TRIAL

             Plaintiff hereby demands a trial by jury.



      Dated: this 14th day of July, 2020.

                                            Respectfully submitted,

                                            MORGAN & MORGAN, P.A.


                                            Angeli Murthy, Esq., B.C.S.
                                            Florida Bar No. 88758
                                            Morgan & Morgan, P.A.
                                            8151 Peters Rd., 4th Floor
                                            Plantation, FL 33324
                                            Tel: 954-318-0268
                                            Fax: 954-327-3016
                                            E-mail: Amurthy@forthepeople.com

                                            -and-


                                                    11
Case 0:20-cv-61424-XXXX Document 1 Entered on FLSD Docket 07/14/2020 Page 12 of 12




                                            C. Ryan Morgan, Esq.
                                            Florida Bar. No 15527
                                            Morgan & Morgan, P.A.
                                            20 N. Orange Ave., 15th Floor
                                            Orlando, FL 32802-4979
                                            Telephone: (407) 420-1414
                                            Facsimile: (407) 245-3401
                                            E-mail: RMorgan@forthepeople.com



                                          VERIFICATION

       I, TERENCE MICHAEL GIDLOW, declare under penalty of perjury, pursuant to 28

       U.S.C. § 1746 that the factual allegations in this Complaint are true and correct based on

       my personal knowledge.




       Dated: ___________                           ______________________________
                                                    TERENCE MICHAEL GIDLOW




                                                  12
